DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (US Pub. 2014/0042299).
Regarding claim 1, in FIG. 8, Wan discloses a solid-state imaging device comprising: a first substrate (20/22) including a first semiconductor substrate (26) and a first multi-layered wiring layer (34/36) stacked on the first semiconductor substrate, the first semiconductor substrate having a pixel unit (24) formed thereon, the pixel unit having pixels arranged thereon; a second substrate (100/102) including a second semiconductor substrate (120) and a second multi- layered wiring layer (region similar to 36, containing 138, 140, 142, etc.) stacked on the second semiconductor substrate, the second semiconductor substrate 
Regarding claim 7, in FIG. 8, Wan discloses a second coupling structure for electrically coupling the second substrate and the third substrate to each other, wherein the second substrate and the third substrate are bonded together in a manner that the second semiconductor substrate and the third multi-layered wiring layer are opposed to each other, and the second coupling structure includes a via (146) that is provided by penetrating at least the second substrate from a front surface side of the second substrate and electrically couples a 
Regarding claim 8, in FIG. 8, Wan discloses that the via has a structure in which electrically-conductive materials are embedded in a first through hole (hole in region similar to 36, containing 138, 140, 142, etc.) that exposes the predetermined wiring line in the second multi-layered wiring layer and a second through hole (hole in 120) that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole.
Regarding claim 9, in FIG. 8, Wan discloses that the via has a structure in which an electrically-conductive material is embedded in one through hole provided to expose the predetermined wiring line in the third multi-layered wiring layer while exposing a portion of the predetermined wiring line in the second multi-layered wiring layer, or one through hole provided to expose the predetermined wiring line in the second multi-layered wiring layer while exposing a portion of the predetermined wiring line in the third multi-layered wiring layer, or a structure in which a film including an electrically-conductive material (paragraph [0027]) is formed on an inner wall of the through hole.
Regarding claim 14, in FIG. 8, Wan discloses a second coupling structure for electrically coupling the second substrate and the third substrate to each other, wherein the second coupling structure exists on bonding surfaces of the 
Regarding claim 15, in FIG. 8, Wan discloses that the second substrate and the third substrate include at least one of a logic circuit or a memory circuit, the logic circuit executing various kinds of signal processing related to an operation of the solid-state imaging device, the memory circuit temporarily holding a pixel signal acquired by each of the pixels of the first substrate (see paragraphs [0012] and [0019]).
Regarding claim 16, in FIG. 8, Wan discloses that the second substrate includes a pixel signal processing circuit that performs AD conversion on a pixel signal acquired by each of the pixels of the first substrate (paragraph [0019] implies that in some embodiments chip 100 may include ISP circuits, including ADCs), and the first coupling structure exists in association with each of the pixels for transmitting the pixel signal to the pixel signal processing circuit.
Regarding claim 17, in FIG. 8, Wan discloses an electronic apparatus comprising: a solid-state imaging device that electronically shoots an image of a target to be observed, the solid-state imaging device comprising: a first substrate (20/22) including a first semiconductor substrate (26) and a first multi-layered wiring layer (34/36) stacked on the first semiconductor substrate, the first semiconductor substrate having a pixel unit (24) formed thereon, the pixel unit .
Allowable Subject Matter
Claims 2-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FIG. 9 of US Pub. 2014/0042298 shows a solid-state imaging device similar to that of claims 1 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896